In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated June 11, 2003, which, after a jury trial, denied the defendant’s motion pursuant to CPLR 4404 (a), inter alia, to set aside the verdict in favor of the plaintiff and direct the entry of judgment in his favor as a matter of law.
*505Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff demonstrated, through her own testimony and that of her psychologist, that the defendant’s behavior so adversely affected her physical and mental well-being that it became improper for her to cohabit with him (see Pollack v Pollack, 290 AD2d 547, 547-548 [2002]; Fuegel v Fuegel, 271 AD2d 404 [2000]; French v French, 262 AD2d 280 [1999]; Meltzer v Meltzer, 255 AD2d 497, 498 [1998]). Accordingly, the Supreme Court properly denied the defendant’s motion, inter alia, to set aside the verdict in favor of the plaintiff and direct the entry of judgment in his favor as a matter of law. Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.